            Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 1 of 29




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 JANET ACKERMAN, individually and on behalf             Civil Action No. 1:21-cv-3411
 of all others similarly situated,

                Plaintiff,
                                                        CLASS ACTION COMPLAINT
 v.
                                                        DEMAND FOR JURY TRIAL
 AMAZON.COM, INC.; HACHETTE BOOK
 GROUP, INC.; HARPERCOLLINS
 PUBLISHERS L.L.C.; MACMILLAN
 PUBLISHING GROUP, LLC; SIMON &
 SCHUSTER, INC.; AND PENGUIN RANDOM
 HOUSE LLC.

                Defendants.



       Plaintiff Janet Ackerman, individually and on behalf of all others similarly situated, brings

this action against Defendant Amazon.com, Inc. (“Amazon”) and alleges as follows:

                                   I.      INTRODUCTION

       1.      Amazon operates Amazon.com, the world’s largest online retail platform and largest

e-book seller in the United States. Amazon sells at least 76% of all e-books sold—a market that is

expected to surpass six billion dollars in 2021. Amazon has used its dominant power in the e-book

market to preclude price competition. As a result, Plaintiff and class members have paid and

continue to pay supracompetitive prices for e-books.

       2.      The U.S. book publishing industry is dominated by the “Big Five”: Defendants

Hachette Book Group, Inc. (“Hachette”); HarperCollins Publishers L.L.C. (“HarperCollins”);

Macmillan Publishing Group, LLC (“Macmillan”); Simon & Schuster, Inc. ( “Simon & Schuster”);

and Penguin Random House LLC (“Penguin”). The Big Five have conspired with Amazon with

respect to the violations described herein during the entire conspiracy. The Big Five publish “trade
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 2 of 29




books,” among others, which encompass general interest fiction and non-fiction books, as opposed

to “non-trade” books such as academic textbooks, reference materials, and other texts. The Big

Five’s trade books account for about 80% of domestic trade book sales.

        3.      The Big Five generally sell their e-books to consumers through online retail

platforms such as Amazon, Barnes & Noble, and Apple Books. Their dealings with those platforms

are based on the “agency model,” under which the publisher sets the price and retailers—as agents

for the publisher—take a commission on the sale to consumers like Plaintiff and class members.

        4.      Amazon and the Big Five agreed to price restraints that caused Plaintiff and the

Class to pay supracompetitive prices for e-books purchased from the Big Five through a retail

platform other than Amazon.

        5.      United States and European antitrust authorities have repeatedly investigated e-book

prices in the last ten years, and the Connecticut Attorney General’s office recently disclosed a new

investigation into Amazon’s e-book business.

        6.      The European Commission (“EU Commission”) first investigated potential

collusion among the Big Five and Apple beginning in 2011. The Department of Justice (“DOJ”)

and attorneys general from several states filed a civil action against the same entities in this District

in early 2012.1 Both the District Court and the EU Commission determined that the Big Five had

colluded with Apple to raise retail e-book prices.2 At that time, the agreement entailed switching

from a standard wholesale model (wherein the retailer sets retail prices) to an agency model

(wherein the publisher sets retail prices and the retailer acts strictly as its agent). Pursuant to that



1
  House Judiciary Committee, Investigation of Competition in Digital Markets (Oct. 5, 2020), at
333, https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf (“House
Report”); 5.4.2017 EU Commission Decision at 8.
2
  United States v. Apple Inc., 952 F. Supp. 2d 638, 648 (S.D.N.Y. 2013); 5.4.2017 EU
Commission Decision at 8.


                                                   2
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 3 of 29




conspiracy, the Big Five agreed to most favored nations clauses (“MFNs”) with Apple that required

them to sell their e-books for the same prices via Apple’s online store as they did via all other e-

book retailers, including Amazon.

       7.      The District Court entered two consent decrees against the Big Five.3 The Big Five

reached settlements with the EU Commission around the same time.4 Both the consent decrees and

the settlements required the Big Five to cease colluding with each other, to refrain from using MFNs

in their agreements with e-book retailers for five years, and to permit e-book retailers to subtract

their own discounts from the retail prices of the Big Five’ e-books for two years.5

       8.      The Big Five’s e-book prices decreased substantially during that two-year period,

but immediately thereafter, in 2015, they renegotiated their agency agreements with Amazon and

increased their prices. They have continued to maintain supracompetitive prices.

       9.      Although Amazon claimed publicly that it was negotiating with the Big Five to

ensure that it could continue to discount their e-books following the term of the consent decree, that

did not transpire. The week after disclosing their agency contracts with Amazon, Penguin increased

its e-book prices by 30%, HarperCollins increased its prices by 29%, Simon & Schuster increased

its prices by 16%, Hachette increased its prices by 8%, and Macmillan increased its prices by 11%.

       10.     The Big Five also raised prices for new releases and reduced the number of price

ranges into which they consolidated e-book prices. During the Apple conspiracy, the Big Five



3
 See Department of Justice, U.S. v. Apple, Inc., et al., https://www.justice.gov/atr/case/us-v-
apple-inc-et-al.
4
 5.4.2017 EU Commission Decision at 8 n.11.
5
 5.4.2017 EU Commission Decision at 8; see, e.g., Final Judgment as to Defendants The
Penguin Group, a Division of Pearson PLC, and Penguin Group (USA), United States v. Apple,
Case No. 12-cv-02826-DLC (S.D.N.Y.), Docket No. 259 (“Final Judgment Penguin”), at 8
https://www.justice.gov/atr/case-document/final-judgment-defendants-penguin-group-division-
pearson-plc-and-penguin-group-usa.


                                                  3
                Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 4 of 29




priced 80% of their e-books within four price ranges. The proliferation of additional price ranges

increased substantially during the period of time covered by the DOJ consent decrees. After entering

into their agreements with Amazon in 2015, by 2018, the Big Five gradually reverted to using three

or four price buckets, which has continued through the present.

          11.    The Big Five’s e-book prices were most varied in 2014, during the consent decree

term. After adjusting for inflation, e-book prices clustered around $12 and only about 5% of titles

sold were in the $15 range. In 2020, 55% of titles sold for about $15 and less than 5% sold around

$12.

          12.    Had Amazon and the Big Five raised prices only on Amazon, consumers would be

free to shop for competitively priced e-books on other online platforms; however, they agreed to

price restraints that prevented that from happening.

          13.    The EU Commission commenced another investigation in 2015,6 and determined

that Amazon used MFNs in its agreements with the Big Five, despite their ostensibly being

precluded from agreeing to MFNs by their earlier settlements with the EU Commission.7 The EU

Commission found that the MFNs and analogous provisions in the Big Five’s contracts with

Amazon had probable anticompetitive effects.8 Amazon and the EU Commission reached a

settlement in 2017 that prohibited Amazon from enforcing its MFNs and similar provisions for five

years.9 But that settlement had no effect on Amazon’s agreements with the Big Five in the United

States.

          14.    Starting in 2019, the House Judiciary Committee investigated Amazon pursuant to



6
  European Commission Initiates Formal Proceedings Against Amazon,
https://ec.europa.eu/competition/antitrust/cases/dec_docs/40153/40153_1359_6.pdf.
7
  5.4.2017 EU Commission Decision at 4-5.
8
  Id. at 20-38, 43.
9
  Id. at 39, 41-42.


                                                 4
                   Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 5 of 29




a broader investigation of competition in digital markets.10 After a 16-month investigation, the

Committee issued a report and recommendations. The Committee determined, among other things,

that Amazon’s use of MFN provisions in its agreements with publishers harms competition in the

retail book market, including the e-book market.11 The House Report concluded that “Amazon’s

dominance in e-books and its anticompetitive application of price parity clauses to its business

relationships in this market eliminates the ability of rivals or new entrants to gain any meaningful

competitive advantage relative to Amazon.”12

          15.       The pending Connecticut investigation is similarly focused on Amazon’s

agreements with publishers, and each Big Five publisher received a subpoena in 2019 pursuant to

that investigation.

          16.       Consumers do not sufficiently benefit from the cost reductions resulting from the

low printing and distribution expenses associated with e-books as compared to print books. Amazon

charges high commissions and other costs to publishers, including the Big Five, which significantly

increases retail prices for e-books sold by Amazon. Amazon increases the cost of selling e-books

by tying its distribution services (e.g., helping consumers find and purchase e-books on the Amazon

platform, processing payments, delivering e-books) to its advertising services, which are designed

to optimize the placement of advertisements to consumers on its online platform. Amazon further

raises the Big Five’s selling costs by manipulating e-book discovery tools to make a publisher’s

books difficult to find without the purchase of advertising or refusing distribution unless the

publisher also purchases advertising.

          17.       Moreover, via its MFNs, Amazon has required, and publishers have agreed to grant


10
     House Report at 6.
11
     Id. at 295.
12
     Id. at 296.


                                                    5
                Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 6 of 29




Amazon, prices, terms, and conditions equal to or better than those offered to Amazon’s

competitors, and to notify Amazon about such terms, thereby restricting discounts to consumers

and stifling innovation in the trade e-book market.

          18.    In a competitive market, the Big Five could sell e-books at lower prices on their own

websites or through Amazon’s competitors that offer lower commissions and fees. But they have

agreed with Amazon not to do that. This prevents Amazon’s competitors from expanding their

market shares and reduces the incentive for new competitors to enter the market.

          19.    Amazon and the Big Five entered into these anticompetitive agreements with the

purpose and effect of injuring consumers by eliminating price competition that Amazon would

otherwise face and raising e-book prices sold through Amazon’s retail rivals above competitive

levels.

          20.    Because Amazon and the Big Five have not made the exact terms of their

agreements public, Plaintiff relies on public disclosures and investigations. These reports describe

in a broader sense the contractual arrangements that Amazon uses in its agreements with publishers

to prevent competition from other online e-book retailers.

          21.    MFNs typically entitle a buyer to prices and/or terms equal to or better than those a

seller offers to any other buyer. But Amazon’s contracts with the Big Five are an adaptation of

MFNs to the agency model. The Big Five rely on the agency model to sell e-books, which means

that Amazon is not a buyer and the Big Five are not its suppliers.

          22.    Though Amazon has avoided using the term “most favored nation,” the Judiciary

Committee found that Amazon has continuously imposed on book publishers contract provisions

that effectively function as MFNs, even under the current agency model.13 Amazon uses these



13
     House Report at 295.


                                                   6
               Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 7 of 29




provisions to prevent publishers from partnering with any of Amazon’s competitors and to reinforce

Amazon’s stranglehold and control over book distribution. Because of Amazon’s market power in

the retail e-book market, these contractual requirements prevent Amazon’s actual and potential

retail competitors from introducing alternative business models, offering promotional advantages,

or offering customers lower prices on their own. The House Judiciary Committee’s findings are

consistent with the EU Commission’s earlier conclusions.14

         23.    The EU Commission divided Amazon’s MFN practices into five categories.

         24.    First, the EU Commission determined that Amazon uses business model parity

clauses in its contracts with e-book publishers. These clauses require the Big Five to notify Amazon

of the distribution of their e-books through alternative business models, and offer Amazon the same

material terms and conditions, even if the competing retailer itself operates under a different

business model. Alternative business models include subscriptions, streaming, rentals, book clubs,

bundling of e-books with print books, and reduced prices for partial downloads. This clause creates

a debilitating disincentive for the Big Five to support and invest in innovative business models that

might result in greater competition. It likewise disincentivizes Amazon’s e-book retail competitors

from developing such models. It also deters the entry of new e-book retail competitors or the

expansion of Amazon’s existing competitors, which reduces competition in the e-book retail market

and strengthens Amazon’s dominant position in that market.15

         25.    Second, Amazon imposed, and the Big Five agreed to, “selection parity clauses.”

These clauses require the Big Five to offer Amazon parity with all its competitors with respect to:

(1) any e-book available within a particular geographical territory; (2) any date and time for an e-




14
     Id. at 295-96; 5.4.2017 EU Commission Decision.
15
     5.4.2017 EU Commission Decision at 9, 12, 22-26.


                                                 7
              Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 8 of 29




book’s release; and (3) any feature, functionality, usage rule, element or content for one or more e-

books.16

        26.        The EU Commission found that such clauses in Amazon’s contracts with the Big

Five posed serious threats to competition in numerous ways. They reduced the incentives of

Amazon’s competitors to develop and innovate features and functionalities of e-books. They also

thwarted development and innovation in e-books and e-book readers. Amazon’s selection parity

clauses harm consumers by eliminating publishers’ incentive to develop new e-book functionalities.

It harms retail competition because it forecloses a significant avenue for retailers to compete with

Amazon by supporting such functionalities.17

        27.        Third, Amazon required, and the Big Five maintained, “retail price parity”

provisions in their agency contracts with Amazon. These retail price parity clauses included: (1) the

agency price parity clause; (2) the discount pool provision; and (3) the promotion parity clause.18

        28.        The agency price parity clause contractually obligated the Big Five to set retail

prices on Amazon that are no higher than the retail prices charged by Amazon’s competitors.

        29.        The promotion parity clause precludes the possibility that the Big Five might even

temporarily set lower retail prices on the platform of any Amazon e-book competitor, absent

offering an equivalent promotion to Amazon.

        30.        Similarly, the discount pool provision gives Amazon the ability to set discounted

prices which are equal to or less than the cheapest retail price of any e-book distributed by a

publisher to Amazon’s competitors.

        31.        The EU Commission determined that Amazon’s retail price parity provisions in the



16
   Id. at 27-31.
17
   Id.
18
   Id. at 32.


                                                   8
              Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 9 of 29




contracts with the Big Five limited the ability of Amazon’s competitors “to attract buyers by

offering lower retail prices than those on Amazon. This may discourage competing E-book

Retailers from entering in the first place.”19 The Commission determined that these arrangements

were likely to reduce competition between e-book retailers by reducing the incentive of Amazon

competitors to compete by offering lower rates of agency commissions. Further, such arrangements

actually incentivize Amazon to charge higher commission rates, as e-book suppliers had no ability

to steer customers away from Amazon to its competitors based on their commission or retail price..20

        32.       These retail price parity provisions functioned like MFNs in that they enabled

Amazon to prevent its competitors from undercutting the Big Five’s e-book prices on Amazon.

Once notified of the availability of the Big Five’s e-books at lower prices, Amazon typically

“requested” that they charge the same prices on Amazon.21 In the rare case a publisher did not

comply, Amazon retaliated or threatened to retaliate by disabling purchases for one or several of

the publisher’s e-books on its platform, excluding the publisher’s e-books from all promotional

activity, removing the pre-order buttons for the publisher’s e-books, or by prominently displaying

banners for other publishers’ e-books.22 Eventually, the Big Five complied with all of Amazon’s

requests and ceased entering into promotions proposed by Amazon’s retail competitors.23 These

notification provisions are anticompetitive because they eliminated any incentive for the Big Five

to offer lower prices or better terms to any of Amazon’s existing or potential competitors.

        33.       After the European Commission’s investigation concluded, Amazon agreed not to

enforce its MFNs and similar provisions in Europe for the next five years. That entailed no longer



19
   Id. at 33.
20
   Id. at 34.
21
   Id. at 36.
22
   Id. at n.55.
23
   Id. at 37.


                                                 9
                 Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 10 of 29




requiring publishers to provide Amazon with equal or better terms than they provided to its

competitors; and no longer requiring publishers to notify Amazon about its competitors’ alternative

or new business models, release dates, selections of e-books, features of their e-books, promotions,

agency prices, agency commissions or wholesale prices. One Commissioner remarked that the

agreement would “open the way for publishers and [booksellers] to develop innovative services for

e-books, increasing choice and competition to the benefit of European consumers.”24

           34.     Amazon’s and the Big Five’s continued use of MFNs in the United States remains

anticompetitive and contrary to the European Commission’s well-founded conclusions. Despite

multiple investigations and censures, Amazon and the Big Five continue to engage in a conspiracy

to fix the retail prices of e-books in violation of Section 1 of the Sherman Act.

           35.     Amazon’s agreements with the Big Five constitute an unreasonable restraint of trade

that prevents competitive pricing, limits innovation, and imposes overcharges on Plaintiff and other

consumers when they purchase the Big Five’s e-books from Amazon’s competitors. Plaintiff

therefore seeks, in addition to compensatory damages, injunctive relief under the Clayton Act to

prevent Amazon and the Big Five from enforcing these restraints.

           36.     Amazon maintains monopoly power in the domestic retail trade e-book market.

Amazon has willfully acquired that monopoly power through anticompetitive conduct, fixing the

retail prices of trade e-books at supracompetitive levels on both its own platform and those of its

competitors. Its conduct is an abuse of monopoly power in violation of Section 2 of the Sherman

Act.

                                II.    JURISDICTION AND VENUE




24
     Id.


                                                   10
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 11 of 29




       37.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 & 1337(a) and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) & 26. This Court

also has jurisdiction under 28 U.S.C. § 1332 because the amount in controversy for the Class

exceeds $5,000,000 and class members are citizens of different states than Defendants.

       38.     Venue is proper in this District pursuant to Sections 4, 12, & 16 of the Clayton Act,

15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c), and (d). Amazon resided, transacted business, was

found, or had agents in this District, and a substantial portion of the affected interstate trade and

commerce described in this Complaint was carried out in this District.

                                         III.   PARTIES

       A.      Plaintiff

       39.     Janet Ackerman is a resident of Brooklyn, New York. Ms. Ackerman purchased

multiple e-books published by one or more defendants via Apple Inc.’s app store during the

proposed class period.

       B.      Defendants

       40.     Amazon.com, Inc. is a Delaware corporation with its principal place of business in

Seattle, Washington. Amazon is active in online retail, e-commerce services, digital content, and

web and infrastructure computing services. Amazon sells e-books and offers e-book reading

subscription services to its retail customers throughout the United States from the Amazon

platforms. Amazon also operates Amazon Publishing, a division that publishes books and competes

with the Big Five.

       41.     Hachette Book Group, Inc. is a Delaware corporation with its principal place of

business in New York, New York. Its imprints include, among others: Center Street; FaithWords;

Grand Central Publishing (formerly Warner Books); Little, Brown and Company; Orbit; Perseus




                                                 11
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 12 of 29




Books; and Worthy.

       42.     HarperCollins Publishers L.L.C. is a Delaware corporation with its principal place

of business in New York, New York. Its imprints include, among others: Avon; Caedmon; Ecco;

Harlequin Books; Walden Pond Press; and William Morrow.

       43.     Macmillan Publishing Group, LLC is a New York corporation with its principal

place of business in New York, New York. Macmillan operates eight divisions in the United States:

Celadon Books; Farrar, Straus and Giroux; Flatiron Books; Henry Holt and Company; Macmillan

Audio; Macmillan Children’s Publishing Group; St. Martin’s Press and Tor/Forge.

       44.     Penguin Random House LLC is a Delaware corporation with its principal place of

business in New York, New York. Its imprints include: Alfred A. Knopf; DK; Doubleday; Penguin;

Putnam; Random House; Viking Books; and Vintage Books.

       45.     Simon & Schuster, Inc. is a New York corporation with its principal place of

business in New York, New York. Its imprints include: Beyond Words Publishing; Folger Editions;

Gallery Books; MTV Books; Pocket Books; and Scribner.

                               IV.     STATEMENT OF FACTS

       A.      The Big Five Dominate the Market for the Publication of Trade Books.

       46.     The Big Five generally publish the most popular authors and books in both fiction

and non-fiction, including most New York Times bestsellers. Their dominance is in large part

attributable to a long history of mergers and acquisitions that has resulted in their acquiring vast

numbers of subsidiaries and divisions, more commonly known in the industry as “imprints.” The

last decade in particular has seen a wave of major acquisitions.

       47.     HarperCollins was established in 1817 as J. and J. Harper, and eventually became

Harper & Row. Hachette’s American division began as Little, Brown and Company, established in




                                                12
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 13 of 29




1837. In the 1920s, Penguin, a leading British publisher, acquired several formerly independent

publishers, including Viking and Putnam. Simon & Schuster was established in 1924, and it has

been previously owned by Marshall Field, Gulf + Western, Viacom, and CBS Corporation. By

1950, publishing was substantially “concentrated in a relatively few houses.”25

       48.     Consolidation accelerated in the 1980s. By 2006, the six largest U.S. trade book

publishers accounted for 90 percent of total sales. In 2013, Penguin merged with Random House,

and now controls approximately 25% of the English-language publishing market.26

       49.     Smaller trade publishers are increasingly unable to compete with the Big Five.

Houghton Mifflin Harcourt recently announced that it was exploring a sale of its trade publishing

division, possibly to Macmillan or Hachette.

       B.      Amazon Dominates the Market for the Retail Sale of Trade Books.

       50.     Amazon sells more books than any other retail outlet in history. Prior to Amazon’s

emergence, there were approximately 4,000 independent bookstores in the United States. That

number has since halved, and Amazon now controls 76% of the e-book market.

       51.     Unlike brick-and-mortar stores, Amazon relies on massive data to assess its

customers’ existing interests. According to the market research firm Codex Group, readers

browsing in a physical bookstore consider new books at about three times the rate they do while

shopping on Amazon. Even though it dominates the book market, Amazon accounts for only seven

percent of new book discovery. The corresponding figure for independent bookstores is 20%.27

       C.      The Development of E-books Disrupted the Trade Book Industry.



25
   Peter Lee, Reconceptualizing the Role of Intellectual Property Rights in Shaping Industry
Structure, 72 Vand. L. Rev. 1197, 1260 (2019).
26
   Id. at 1260, 1262.
27
   Stacy Mitchell and Olivia LaVecchia, Report: Amazon’s Monopoly, ILRS (Nov 29. 2016),
https://ilsr.org/amazons-monopoly/ at 27.


                                                13
              Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 14 of 29




        52.        In 2007, Amazon’s Kindle became the first e-reader to gain widespread commercial

acceptance, and Amazon became the market leader in the sale of e-books and e-book readers, selling

nearly 90% by 2009. Amazon gained market share by discounting new releases and bestsellers, and

other e-book retailers frequently matched its prices.

        53.        At that point, the Big Five distributed both print books and e-books through a

standard wholesale pricing model, under which they only suggested retail prices. They typically

discounted their wholesale prices for e-books by 20% from those for equivalent print books, due to

the reduced costs associated with e-books. With those discounts, Amazon’s standard $9.99 retail

price roughly matched the wholesale price of many of its e-books.

        54.        The Big Five feared that Amazon’s $9.99 price point would undermine their profits,

by both reducing unit sales of profitable hard-cover books, and conditioning customers to expect

lower prices for hard-cover books. They also feared Amazon’s unprecedented power in the industry

and the possibility that Amazon might bypass them entirely by dealing directly with authors and

literary agents.

        55.        In 2009, each Big Five publisher separately objected to Amazon about its retail

pricing, all to no avail. Undeterred, they collectively turned to Apple to address the issue. Apple

complied because it recognized that selling e-books was potentially even more lucrative than selling

digital music. Apple believed that its iPad, which was in its final planning stages, would

revolutionize the e-reader market by virtue of technological features vastly superior to those of any

existing e-reader.

        56.        Over the course of a few weeks during late 2009 and early 2010, Apple and the Big

Five agreed that the Big Five would have to adopt the agency model in order to raise retail prices.




                                                   14
               Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 15 of 29




That model would enable the publishers to set retail prices and sell the books, while Apple would

receive a 30% commission for facilitating the sales. When certain Big Five publishers hesitated to

go forward with the plan, Apple put a MFN clause in the proposed written agreements that would

ensure that the Big Five priced their e-books on Apple at or below the lowest retail price otherwise

available in the marketplace. Apple thus enabled the Big Five to set their e-books’ retail prices,

while at the same time guaranteeing that it would never have to compete on price.

         57.     The Big Five then forced Amazon to accept the agency model by threatening to

withhold their e-books by seven months after releasing the corresponding print books. After

unsuccessfully attempting to retaliate, Amazon complied, but filed a complaint with the FTC.

Amazon entered into agency agreements with each Big Five publisher by mid-2010. Each

agreement included a “model parity” clause that gave Amazon the option to re-adopt the wholesale

model if the publisher agreed to such a model with any other e-book retailer. The Big Five

subsequently required Google and Barnes & Noble to enter into agency model agreements for e-

books.

         58.     E-book prices immediately increased across the market. Apple and the Big Five

profited in the short term. Apple gained 22% of the retail e-books market in the first two months of

operating its sales platform.28 The Big Five lost revenue as to e-books under the new model, but

offset those losses by raising the prices of their print books.29

         59.     However, in late 2011, consumers filed a price-fixing class action in this District,

and the EU Commission opened its own investigation. In 2012, the DOJ and several attorneys

general filed enforcement actions. Rather than proceeding to trial in the federal actions, the Big Five



28
   Marco Tabini, Apple grabs 22 percent of e-book market with iBooks Macworld (Jun. 7, 2010),
https://www.macworld.com/article/1151813/ibooks.html.
29
   Apple Inc., 952 F. Supp. 2d at 683.


                                                  15
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 16 of 29




entered into consent decrees with the DOJ, which required them to terminate their agreements with

Apple and other e-book retailers that restricted the retailers’ ability to discount e-books.30 Apple

proceeded to trial in this District. The court found that Apple and the Big Five had carried out a per

se illegal horizontal price-fixing agreement, with the purpose and effect of eliminating price

competition in the e-book market.31 The court entered a $450 million judgment against Apple.

       60.     The consent decrees required that, for a period of two years, the Big Five would

permit retailers to discount e-book prices and to offer promotions to encourage consumers to

purchase e-books. For a period of five years, they would not enter into agreements with e-book

retailers that contained MFN clauses governing prices.32 They agreed to similar provisions to

resolve the European proceeding.

       61.     As a result, competitive pricing prevailed between 2013 and 2015. But prices rose

as soon as the publishers renewed their agency agreements with Amazon.

       D.      As a Trade Book Publisher, Amazon Benefits from Inflated E-book Prices.

       62.     In part due to the friction between itself and the Big Five, Amazon established

Amazon Publishing, which touts itself as a leading publisher of commercial and literary fiction,

nonfiction, and children’s books.

       63.     Amazon claims that at least 36 of its authors have sold at least a million books.33

Amazon’s imprint, Amazon Crossing, is the largest publisher of translated fiction in the United

States.34 Amazon currently operates 16 imprints and has nine offices around the world.



30
   See, e.g., Final Judgment Penguin, at 8-9.
31
   Apple Inc., 952 F. Supp. 2d at 694.
32
   Final Judgment Penguin, at 11, 18.
33
   Amazon Publishing, https://amazonpublishing.amazon/about-us.html.
34
   Ed Nawotka, Translations Pay off For Amazon, (Nov. 8, 2019) Publisher’s Weekly,
https://www.publishersweekly.com/pw/by-topic/industry-news/publisher-news/article/81707-
translations-pay-off-for-amazon.html.


                                                 16
              Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 17 of 29




        64.     Amazon thus benefits from the Big Five’s high prices, which enable Amazon to

charge higher prices for its own e-books.

        E.      Amazon Uses Anticompetitive Restraints to Immunize Itself from the
                Disadvantages of the Big Five’s Inflated E-book Prices.

        65.     Through its dominance of the e-books retail market, Amazon maintains substantial

bargaining power with the Big Five. Amazon could have maintained its ability to discount their e-

books, but instead agreed to let them set supracompetitive retail prices in exchange for high

commissions and a guarantee that Amazon could not be undersold by its competitors.

        66.     According to the House Judiciary Committee, Amazon has at all times used MFNs

or their equivalents in its agreements with trade publishers.35 The EU Commission determined that

even when the Big Five were nominally prohibited from having MFNs in their contracts, they

evaded that restriction in dealing with Amazon by using notification provisions that had the same

effect.36

        67.     No matter the means, Amazon’s objective has always been to prevent publishers

from partnering with any of Amazon’s competitors and to reinforce its control over book

distribution. Amazon has acquired and maintained its monopoly power in large part through these

restraints.37 Its competitors lack any incentive to offer promotional advantages or alternative

business models to gain market share because Amazon requires that the Big Five grant it whatever

opportunities they offer to Amazon’s competitors. The result is reduced innovation and

supracompetitive retail prices.38

        F.      Amazon is the Subject of Government Investigations for Possible Antitrust
                Violations.

35
   House Report at 295-96.
36
   5.4.2017 EU Commission Decision at 11.
37
   House Report at 295-96.
38
   5.4.2017 EU Commission Decision at 20-38, 43.


                                               17
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 18 of 29




       68.     The EU Commission investigated Amazon’s contracts with e-book publishers

between 2015 and 2017. The Commission cited numerous issues relating to Amazon’s MFNs and

notification clauses, finding that Amazon used these clauses to restrain its competitors’ market

shares and discourage potential competitors from entering the market.

       69.     The House Judiciary Committee began an investigation in 2019 that entailed seven

hearings on digital markets, addressing issues that included data privacy, innovation, free speech,

and competition. Pursuant to that investigation, the Committee requested documents and

information regarding Amazon’s market share and competitors in numerous markets.39

       70.     The Committee issued a report in October 2020. It concluded that Amazon serves

as a gatekeeper over a key channel of distribution, the domestic online retail market, and by

controlling access to that market, Amazon is able to abuse its tremendous power by charging

exorbitant fees, imposing oppressive contract terms, and extracting valuable data from the people

and businesses that rely on it. 40 It also uses its gatekeeper position to maintain its market power and

“to further entrench and expand” its dominance. The Committee compared Amazon’s conduct to

“the kinds of monopolies we last saw in the era of oil barons and railroad tycoons.”41

       71.     Amazon also faces an investigation by the Federal Trade Commission and antitrust

scrutiny by state attorneys general offices in California, Washington, and New York, in addition to




39
   Letter from U.S. House of Representatives Committee on the Judiciary to Jeff Bezos, Amazon
CEO (Sept. 13, 2019),
https://judiciary.house.gov/sites/democrats.judiciary.house.gov/files/documents/amazon%20rfi%
20-%20signed.pdf.
40
   House Report at 6, 15.
41
   Id. at 6.


                                                  18
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 19 of 29




the recently disclosed Connecticut investigation addressed strictly to e-books. 42

              V.     EFFECTS ON INTERSTATE TRADE AND COMMERCE

       72.     Defendants’ alleged business activities are within the flow of, and substantially

affect, interstate trade and commerce.

       73.     During the Class Period, Amazon’s and the Big Five co-conspirators published,

sold, or facilitated the sale of trade eBooks across state lines. Their conduct occurred in, affected,

and foreseeably restrained interstate commerce of the United States.

                                 VI.     RELEVANT MARKET

       74.     The antitrust injuries alleged herein, including harm to consumers, have occurred in

the United States retail market for trade e-books. Amazon and the Big Five co-conspirators’ agreed-

upon price restraints unreasonably restrain these markets. Plaintiff seeks relief individually and on

behalf of other retail purchasers of trade e-books from one or more of the Big Five co-conspirators

through electronic platforms other than Amazon’s platform.

       75.     Amazon’s restraints on competition directly impact the U.S. retail market for trade

e-books, as alleged herein.

       76.     Trade books comprise a product market distinct from non-trade books, such as

reference and academic books. They also comprise a product market distinct from self-published

books. Self-published authors incur all costs and are solely responsible for content and marketing,

whereas trade publishers receive the rights to sell authors’ books in exchange for editing,

publishing, marketing, and distributing those books. Trade publishers are highly selective. They do




42
   House Report at 253; Press Release, Fed. Trade Comm’n, FTC to Examine Past Acquisitions
by Large Technology Companies (Feb. 11, 2020), https://www.ftc.gov/news- events/press-
releases/2020/02/ftc-examine-past-acquisitions-large-technology-companies.



                                                 19
               Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 20 of 29




not read 95% of the manuscripts they receive and publish only about 1% of the manuscripts they

do review.43 The selection, editing, and promotional process is expensive, and trade books reflect

publishers’ investment in that process.

         77.     Within the market for trade books, there is also a distinct product market for the

retail sale of trade e-books that is separate from the retail sale of trade print books and trade audio

books.

         78.     Products’ functional interchangeability typically depends on their physical

characteristics. E-books are digital products. Their physical characteristics differ from those of print

books. They are also different from audio books, which may be physical or digital, but are made

for listening rather than reading. These distinctive characteristics place print books and audiobooks

outside of the markets for e-books.

         79.     The EU Commission determined that consumers would be unlikely to switch from

e-books to print books in the event of a 5-10% increase in the retail price of e-books, because e-

books would still generally be priced significantly lower than print books.44 Consumer preferences

also play an important role in distinguishing the two formats. The EU Commission’s investigation

of the e-books market showed that consumers will purchase e-books rather than print books for

reasons including the following: (i) e-books are easier to carry, particularly when travelling; (ii) e-

books have functionalities unavailable in print books, such as the ability to vary the type and size

of fonts; (iii) e-books have interactive features such as video or music add-ons, dictionaries, and

links to additional information regarding the text or the author; and (iv) e-books can be purchased,

downloaded and read immediately at any time. The EU Commission also noted that a significant


43
   Fiction Writer’s Mentor: Odds Of Being Published, http://www.fiction-writers-
mentor.com/odds-of-being-published (last accessed Feb. 15, 2021).
44
   5.4.2017 EU Commission Decision at 14.


                                                  20
                 Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 21 of 29




number of titles are only, or more readily, available in the e-book format.45

           80.     To find significant supply-side substitutability, print book retailers and e-book

retailers would have to be able to enter each other’s markets quickly and easily. The EU

Commission found that was not possible. The distribution of print books entails substantial

investments in warehousing and logistics, whereas e-book distribution requires establishment and

maintenance of an online distribution platform. A standard print bookstore cannot switch from

selling print books to e-books without acquiring significant tangible and intangible assets, incurring

additional investments and making significant strategic decisions. The same holds true for an e-

book retailer switching to print sales.

           81.     The EU Commission found that audio books are distinct from both print books and

e-books, notably in terms of (i) pricing at the wholesale and retail levels and (ii) their typical end

consumer and mode of consumption.46

           82.     The relevant geographic market is the United States.

                            VII.   ANTITRUST IMPACT AND INJURY

           83.     Amazon’s and the Big Five co-conspirators’ conduct described herein has

substantially impaired competition in the retail e-book market.

           84.     Amazon’s and the Big Five co-conspirators’ conduct described herein lacks any

procompetitive justification. Moreover, the harm to competition and the resulting antitrust injury

suffered by Plaintiff and class members more than offsets any purported procompetitive

justifications Amazon may offer.

           85.     Amazon increases the prices of e-books offered by its competitors, restrains




45
     Id.
46
     Id.


                                                   21
              Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 22 of 29




consumer choice, and otherwise causes antitrust injury to retail book purchasers in the form of

overcharges. Plaintiff and class members have sustained, and continue to sustain, significant losses

from overcharges directly attributable to Amazon’s anticompetitive activity. Plaintiff will calculate

the full amount of such overcharge damages after discovery and upon proof at trial. Unless

Amazon’s anticompetitive conduct is enjoined, Plaintiff and class members will continue to incur

overcharges in their direct purchases of the Big Five’s e-books from Amazon’s competitors.

        86.     Plaintiff and class members are direct purchasers who purchased the Big Five’s e-

books from Amazon’s competitors, at prices inflated by Amazon and the Big Five co-conspirators’

agreements detailed herein.

        87.     Because of the agency model, Plaintiff and class members overpay whether they

buy the Big Five’s e-books directly from the Big Five on their own websites, or through retail e-

book platforms that compete with Amazon. As required by the MFNs and similar clauses described

herein, the Big Five sell at retail prices that are equal to or higher than the prices for which they sell

their e-books on Amazon.

        88.     It is in the Big Five co-conspirators’ independent economic self-interests to expand

their market shares of retail sales and diversify their distribution. It would serve their independent

interests to allow Amazon’s competitors to develop alternative business models that benefit both

consumers and the Big Five. Offering Amazon’s competitors special edition or enhanced e-books

would attract new customers, increase sales, reduce the Big Five’s dependency on Amazon, and

limit Amazon’s market power. But Amazon and the Big Five did not and do not consider those

options, so as to preserve the supracompetitive prices of the Big Five’s e-books. Plaintiff and class

members who purchase directly from the Big Five through Amazon’s competitors are harmed

because they pay prices fixed by Amazon and the Big Five, without the benefit of discounts,




                                                   22
             Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 23 of 29




promotions, and potentially lower-cost alternative business models that would exist in a competitive

market.

       89.       Because Amazon continues to enforce its anticompetitive MFNs and similar

restrictive provisions, Plaintiff and class members will continue to incur overcharges for the Big

Five’s e-books. Both the actual harm and the threat of future harm are cognizable antitrust injuries

directly attributable to Amazon’s violations of antitrust laws as alleged herein.

                            VIII. CLASS ACTION ALLEGATIONS

       90.       Plaintiff brings this action on behalf of herself and, under Rules 23(a) and (b) of the

Federal Rules of Civil Procedure, on behalf of:

       All persons in the United States who, on or after January 18, 2017, purchased one
       or more e-books sold by the Big Five Publishers through a U.S. online retail
       platform other than Amazon.


       91.       Excluded from the Class are Amazon; its officers, directors, management,

employees, subsidiaries, affiliates, and coconspirators. Also excluded are the judge presiding over

this action; his/her law clerks and spouse; any persons within three degrees of relationship to those

living in his/her household; and the spouses of all such persons.

       92.       Class members are so numerous and geographically dispersed that joinder is

impracticable.

       93.       Plaintiff’s claims are typical of the claims of class members. Plaintiff and class

members were damaged by the same wrongful conduct of Defendants.

       94.       Plaintiff will fairly and adequately protect and represent the interests of class

members. Plaintiff’s interests are coincident with, and not antagonistic to, those of class members.

       95.       Plaintiff is represented by counsel with experience in the prosecution and leadership

of class action antitrust and other complex litigation, including class actions involving the claims at



                                                   23
                Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 24 of 29




issue here.

          96.     Questions of law and fact common to class members predominate over questions

that may affect only individual class members, thereby making damages with respect to class

members as a whole appropriate. Questions of law and fact common to class members include, but

are not limited to:

                  a.     Whether Defendants unlawfully conspired to unreasonably restrain trade in

                         violation of federal antitrust laws;

                  b.     Whether Defendants have unlawfully monopolized the domestic retail e-

                         book market, including by way of the conduct described herein;

                  c.     Whether competition in the domestic retail e-book market has been

                         restrained and harmed by Amazon’s monopolization of the market;

                  d.     The amount of damages suffered by Plaintiff and class members; and

                  e.     the nature and scope of injunctive relief necessary to restore a competitive

                         market.

          97.     Class action treatment is a superior method for the fair and efficient adjudication of

the controversy. Such treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.

          98.     The benefits of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably be

pursued individually, substantially outweigh potential difficulties in management of this class

action.




                                                   24
               Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 25 of 29




        99.      Plaintiff knows of no special difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.

        100.     By way of its conduct described in this complaint, Defendant has acted on grounds

that apply generally to the proposed Class. Accordingly, final injunctive relief is appropriate

respecting the Class as a whole.

                                   IX.    CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                                   (Violation of the Sherman Act ‘ 1)

        101.     Plaintiff incorporates by reference and re-alleges the preceding allegations as though

fully set forth herein.

        102.     Plaintiff brings this claim on her own behalf and on behalf of the proposed Class

described above. Plaintiff seeks damages and injunctive relief.

        103.     Amazon, by and through its officers, directors, employees, or other representatives,

entered into and engaged in unlawful agreements in restraint of trade and commerce in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1. Specifically, Defendants agreed to restrict competition

in the price or availability of trade e-books, by agreeing to various anticompetitive MFNs and

anticompetitive provisions that functioned the same as MFNs, thereby fixing and raising the prices

of trade e-books.

        104.     Defendants’ combinations and conspiracy injured Plaintiff and class members by

raising the prices of trade e-books and depriving them of free and fair competition in the retail

market for trade e-books.

                                   SECOND CLAIM FOR RELIEF
                                  (Violation of the Sherman Act § 2)


        105.     Plaintiff incorporates by reference and re-alleges the preceding allegations as though



                                                  25
                 Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 26 of 29




fully set forth herein.

          106.     Plaintiff brings this claim on her own behalf and on behalf of the proposed Class

described above. Plaintiff seeks damages and injunctive relief.

          107.     The relevant product market is the retail market for trade e-books.

          108.     The relevant geographic market for the retail sale of trade e-books is the United

States.

          109.     Amazon has had and continues to have at least 76% market share in the retail market

for trade e-books.

          110.     Amazon has had and continues to have monopoly power in the retail market for

trade e-books.

          111.     Amazon has demonstrated its ability to control prices and exclude competition by

raising prices without a corresponding increase in demand and to supracompetitive levels.

          112.     Through unlawful, interconnected, and mutually reinforcing anticompetitive and

exclusionary acts and agreements, Amazon has substantially foreclosed competition in the retail

market for trade e-books in the United States in violation of Section 2 of the Sherman Act, 15 U.S.C.

§ 2.

          113.     Defendants’ combination or conspiracy allowed Amazon to maintain its monopoly

power in the retail market for trade e-books. Defendants created and maintained this conspiracy

through a series of agreements. In these agreements, Amazon and the Big Five co-conspirators

agreed, among other things, that Amazon would act as the Big Five co-conspirator’s agent in the

retail sale of trade e-books to Plaintiff and class members.

          114.     These agreements foreclosed competition in a substantial portion of the retail market

for trade e-books and unlawfully maintained Amazon’s monopoly, resulting in the payment of




                                                    26
              Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 27 of 29




supracompetitive prices for trade e-books by Plaintiff and class members.

       115.     Amazon’s monopoly is not due to growth or development because of a superior

product, business acumen, or historic accident.

       116.     Amazon’s monopolization conspiracy has injured and will continue to injure

competition in this market.

       117.     Amazon has acted with the specific intent of monopolizing the retail market for trade

e-books in the United States.

       118.     Amazon’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

       119.     The conspiracy raised the retail prices for trade e-books above the competitive level

and otherwise injured competition without any offsetting procompetitive benefit to consumers.

       120.     Plaintiff and class members have been injured in their business or property by reason

of Amazon’s violation of Section 2 of the Sherman Act within the meaning of Section 4 of the

Clayton Antitrust Act, 15 U.S.C. § 15.

       121.     Plaintiff and class members are threatened with future injury to their business and

property by reason of Amazon’s continuing violation of Section 2 of the Sherman Act within the

meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

       122.     Plaintiff and the Class are entitled to an injunction that terminates the ongoing

violations alleged in this Complaint.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf the proposed Class, respectfully

requests the following:

       a.       That the Court certify this lawsuit as a class action under Rules 23(a) and (b) of the




                                                  27
           Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 28 of 29




             Federal Rules of Civil Procedure, that Plaintiff be designated as class

             representative, and that Plaintiff’s counsel be appointed as Class Counsel;

      b.     That the conduct alleged herein be declared, adjudged, and/or decreed to be unlawful

             under Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2;

      c.     That Plaintiff and the Class recover their overcharge damages, trebled, and the costs

             of the suit, including reasonable attorneys’ fees as provided by law; and

      d.     That the Court award such other and further relief as the Court may deem just and

             proper.

                                    JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.

DATED: April 19, 2021                        Respectfully submitted,

                                             /s/ Kevin Landau
                                             Kevin Landau
                                             Brett Cebulash
                                             TAUS, CEBULASH & LANDAU, LLP
                                             80 Maiden Lane, Suite 1204
                                             New York, NY 10038
                                             Telephone: (646) 873-7654
                                             Facsimile: (212) 931-0703
                                             klandau@tcllaw.com
                                             bcebulash@tcllaw.com

                                             Daniel E. Gustafson
                                             Daniel C. Hedlund
                                             Daniel J. Nordin
                                             Ling S. Wang
                                             GUSTAFSON GLUEK PLLC
                                             Canadian Pacific Plaza
                                             120 South Sixth Street, Suite 2600
                                             Minneapolis, MN 55402
                                             Telephone: (612) 333-8844
                                             Fax: (612) 339-6622
                                             dgustafson@gustafsongluek.com
                                             dhedlund@gustafsongluek.com
                                             dnordin@gustafsongluek.com


                                                28
Case 1:21-cv-03411 Document 1 Filed 04/19/21 Page 29 of 29




                          lwang@gustafsongluek.com

                          Dianne M. Nast
                          NASTLAW LLC
                          1101 Market Street, Suite 2801
                          Philadelphia, PA 19107
                          Telephone: (215) 923-9300
                          Fax: (215) 923-9302
                          dnast@nastlaw.com

                          Simon Bahne Paris, Esquire
                          Patrick Howard, Esquire
                          SALTZ, MONGELUZZI & BENDESKY, P.C.
                          One Liberty Place, 52nd Floor
                          1650 Market Street
                          Philadelphia, PA 19103
                          Telephone: (215) 496-8282
                          Fax: (215) 496-0999
                          sparis@smbb.com
                          phoward@smbb.com




                            29
